--------------------------------------------------------------------------------

Exhibit 10.23
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT
IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY
TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER


SECURED PROMISSORY NOTE
$25,000.00


 Date of Issuance: February 28, 2012
 Date of Maturity: February 27, 2013


           FOR VALUE RECEIVED, the undersigned, REDFIN NETWORK, INC., a Nevada
corporation (“Maker”), with offices at 1500 West Cypress Creek Road, Suite 411,
Ft. Lauderdale, Florida, 33309 hereby unconditionally promises to pay to the
order of David Sack, MD (“Payee”) or its registered assigns the principal sum of
Twenty Five Thousand Dollars and no/100 ($25,000.00) and to pay interest to the
Payee on the outstanding principal amount of this Note at a rate equal to 12%
per annum from month One through month Six and at a rate equal to 15% per annum
from month Seven till the Maturity Date.  This principal and accrued interest on
this Secured Promissory Note (the “Note”) shall mature and become due and
payable in full on February 27, 2013 (the “Maturity Date”) or earlier as
provided herein; Interest payments on the balance of the Note shall be paid to
the Payee(s) monthly and 1/6th of the Note’s principal shall be paid to the
Payee(s) every month on the 27th, beginning month Seven and ending at the
Maturity Date. This Note is one of three Notes, identical except as to the
identity of the Payee and the principal amount.


1.           Use of Proceeds. Two Hundred Thousand Dollars ($200,000.00) of the
proceeds received from the the total $250,000.00 raised from the loan that is
evidenced by this Note will be used solely and exclusively by Redfin Network,
Inc. to purchase hardware for resale. This sum will be segregated in a separate
bank account (the “Loan Account”).  Payment from the buyers of hardware sold and
distributed by Redfin Networks will be remitted to the Loan Account and those
funds will be used to purchase additional hardware for resale until the loan
that is evidenced by this Note is repaid.  Fifty Thousand Dollars ($50,000.00)
of the proceeds received from the loan that is evidenced by this Note will be
held in a reserve account and will remain unspent until the loan that is
evidenced by this Note is repaid.  The Maker shall provide the Payee with
monthly account statements with regard to the Loan Account beginning on April 1,
2012 and on the first date of each month thereafter until this Note is
repaid.  Additionally, the Maker shall provide the Payee with additional
statements with regard to the Loan Account within 3 Business Day’s written
notice.
 
2.           Delivery of Shares.  In consideration of the loan evidenced by this
Note, in addition to the repayment of principal and interest thereon, Payee
shall receive consideration in the form of One Hundred Thousand (100,000) shares
of Common Stock (the “Shares”).  The Maker shall deliver the Shares to the Payee
within 5 Business Days from the Date of Issuance.
 

 
1

--------------------------------------------------------------------------------

 

3.           Delivery of Warrant.  In consideration of the loan evidenced by
this Note, in addition to the repayment of principal and interest thereon, Payee
shall receive consideration in the form of a Common Stock purchase warrant, in
the form of Exhibit A attached hereto (the “Warrant”) evidencing the right to
purchase up to One Hundred Thousand (100,000) shares (the “Warrant Shares” and
collectively with the Shares and the Warrant, the “Securities”), with an
exercise price per share of $0.10 which Warrant is exercisable until February
28, 2017.  The Maker shall deliver the Warrant to the Payee within 3 Business
Days from the Date of Issuance.
 
4.           Events of Default and Remedies.  At the option of the Payee, the
entire principal balance of this Note and accrued interest shall at once become
due and payable, without further notice or demand, upon the occurrence at any
time of any of the following events or default (“Events of Default”):
 
 (a)           If Maker shall (a) become insolvent, (b) voluntarily seek,
consent to, acquiesce in the benefit or benefits of any Debtor Relief Law (as
hereinafter defined) or (c) become party to (or be made the subject of) any
proceeding provided by any Debtor Relief Law, other than as a creditor or
claimant, that could suspend or otherwise adversely affect the rights of Payee
granted hereunder (unless in the event such proceeding is involuntary, the
petition instituting the same is dismissed within 90 days of the filing of
same).  As used herein, the term “Debtor Relief Law” means the Bankruptcy Code
of the United States of America and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.


(b)           The Maker shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced, any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement that results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable.


(c)           Any monetary judgment, writ or similar final process shall be
entered or filed against the Maker, any subsidiary or any of their respective
property or other assets for more than $100,000, and such judgment, writ or
similar final process shall remain unvacated, unbounded or unstayed for a period
of 30 calendar days.


(d)           Maker shall fail to observe or perform any other covenant or
agreement contained in this Note which failure is not cured, if possible to
cure, within the earlier to occur of (1) 3 Business Days after notice of such
failure sent by the Payee and (2) 5 Business Days after the Maker should have
become aware of such failure.


(e)           Maker shall be a party to a merger, consolidation or change of
control transaction with a third party or shall enter into a transaction or
series of transactions to sell more than 33% of the Maker’s assets.

 
2

--------------------------------------------------------------------------------

 

(f)           If Maker does not repay $25,000.00, plus accrued but unpaid
interest, to the Payee on or before the Maturity Date (as it may be extended by
the Payee).


(g)           Maker shall fail to deliver the Shares or Warrant within 10
Business Days of the Date of Issuance.


(h)           Maker shall fail to make an amortization payment (if the Maturity
Date is extended) in either cash or Common Stock as required by the Payee,
within 5 Business Days of when due.


In the event any one or more of the Events of Default specified above shall have
occurred, this Note shall have a default interest rate (“Default Payment”) of
18% per annum until Note is paid in full.  In addition, Payee or its assigns may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, or by other appropriate proceedings, whether for the specific
performance of any covenant or agreement contained in this Note, or to enforce
any other legal and equitable right as the holder of this Note. Further, with
respect to the Event of Default specified in Section 4(h), the Exercise Price of
the Warrant shall be reduced (and only reduced) to $0.05; and if a second Event
of Default occurs under such Section 4(h), the Exercise Price of the Warrant
shall be reduced (and only reduced) to $0.01.
 
5.           Seniority. Until repaid, this Note and the other Notes of this
total $250,000.00 Loan will rank pari passu to any and all other first position
debt in conjunction with all money advanced and will retain its senior position
with respect to all equity securities of the Maker as to the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Maker until repayment in of the principal and accrued interest
on this Note.  In the event of the merger or consolidation of the Maker with or
into another company or in a change of control of the Maker, this Note shall
maintain its relative powers, designations and preferences provided for herein
and no merger shall result which is inconsistent therewith.  In the event of the
merger or consolidation of the Maker with or into another company or in a change
of control of the Maker, the Maker shall cause the successor entity to assume in
writing all of the obligations of the Maker under this Note pursuant to written
agreements in form and substance reasonably satisfactory to the Payee.
 
6.           Liquidation, Dissolution, Winding-Up. In the event of any voluntary
or involuntary liquidation, dissolution or winding up of the Maker, Payee or its
assigns shall be entitled to receive in cash out of the assets of the Maker,
whether from capital or from earnings available for distribution to its
shareholders (the “Liquidation Funds”), before any amount shall be paid to any
of the debt holders of the Maker of any class junior in rank to this Note and
any equity holders of the Maker an amount equal to principal amount plus the
accrued interest on this Note.  If the Liquidation Funds are insufficient to pay
the full amount due to Payee or the holder of this Note and holders of other
debt securities of the Maker that are of equal rank with this Note (the “Note
and Pari Passu Party(s)”) as to payments of Liquidation Funds, then Payee or the
holder of this Note and Pari Passu Party(s) shall receive a percentage of the
Liquidation Funds equal to the full amount of Liquidation Funds payable to such
holder as a liquidation preference, in accordance (a) with their respective
percentage of the full amount of Liquidation Funds payable to all holders of
this Note and Pari Passu Party(s).
 

 
3

--------------------------------------------------------------------------------

 

 
7.           Mandatory Redemption.  In the event that the Maker shall obtain any
financing with gross proceeds of at least $2,000,000 (“Subsequent Financing”) at
any time between the Issue Date and Maturity Date, the Payee shall have the
right to require the Maker to use the proceeds of such financing to repay 100%
of the outstanding principal amount and accrued interest on this Note.  The
Maker shall deliver notice to the Payee of a Subsequent Financing at least 5
Business Days prior to the consummation of such Subsequent Financing
(“Subsequent Financing Notice”).  If the Payee exercises its right to require
repayment as described herein by delivering a written notice to the Maker within
5 Business Days of the Subsequent Financing Notice, the Maker shall effect the
repayment in full of this Note on the date of closing of the Subsequent
Financing.
 
8.           Covenant on Additional Indebtedness.  As long as this Note is
outstanding, the Maker covenants that it shall not, directly or indirectly (a)
enter into, create, incur, assume, guarantee any indebtedness for borrowed money
of any kind, including, but not limited to, a guarantee, and (b) enter into,
create, incur, or assume any liens of any kind on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom, unless all proceeds from such incurrence of
debt or liens, as applicable, are applied by the Maker to immediately repay the
outstanding principal and interest on this Note.
 
9.           Transfer Restrictions.
 
           (a)           The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Maker or to an Affiliate of the Payee or in connection with a pledge
as contemplated in Section 9(b), the Maker may require the transferor thereof to
provide to the Maker an opinion of counsel selected by the transferor and
reasonably acceptable to the Maker, the form and substance of which opinion
shall be reasonably satisfactory to the Maker, to the effect that such transfer
does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Note and shall have the rights and
obligations of the Payee under this Note.
 
(b)           The Payee agrees to the imprinting, so long as is required by this
Section 9, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
4

--------------------------------------------------------------------------------

 


The Maker acknowledges and agrees that the Payee may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Note and, if
required under the terms of such arrangement, Payee may transfer pledged or
secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Maker and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the Payee’s expense, the Maker will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.


(c)           Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 9(b) hereof), (i)
while a registration statement covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Shares or Warrant Shares are eligible
for sale under Rule 144, without the requirement for the Maker to be in
compliance with the current public information required under Rule 144 as to
such Shares and Warrant Shares and without volume or manner-of-sale
restrictions, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  The Maker shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder.  If all or any portion of a Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
Warrant Shares, or if such Shares or Warrant Shares may be sold under Rule 144
and the Maker is then in compliance with the current public information required
under Rule 144, or if the Shares or Warrant Shares may be sold under Rule 144
without the requirement for the Maker to be in compliance with the current
public information required under Rule 144 as to such Shares or Warrant Shares
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Warrant Shares shall be issued free of
all legends. The Maker agrees that following the Effective Date or at such time
as such legend is no longer required under this Section 9(c), it will, no later
than three Trading Days following the delivery by a Payee to the Maker or the
Transfer Agent of a certificate representing Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Payee a
certificate representing such shares that is free from all restrictive and other
legends.  The Maker may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 9.  Certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Payee by crediting
the account of the Payee’s prime broker with the Depository Trust Company System
as directed by such Payee.

 
5

--------------------------------------------------------------------------------

 



(d)           In addition to Payee’s other available remedies, the Maker shall
pay to Payee, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Shares or Warrant Shares (based on the VWAP of the Common Stock
on the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 9(c), $10 per Trading
Day (increasing to $20 per Trading Day five (5) Trading Days after such damages
have begun to accrue) for each Trading Day after the Legend Removal Date until
such certificate is delivered without a legend. Nothing herein shall limit
Payee’s right to pursue actual damages for the Maker’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Payee shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.


(e)           Payee agrees with the Maker that Payee will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 9 is predicated upon the
Maker’s reliance upon this understanding.


10.           Furnishing of Information; Public Information.


(a)           If the Common Stock is not registered under Section 12(b) or 12(g)
of the Exchange Act on the date hereof, the Maker agrees to cause the Common
Stock to be registered under Section 12(g) of the Exchange Act on or before the
60th calendar day following the Date of Issuance. Until the earliest of the time
that the Payee no longer owns Securities, the Maker covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Maker after
the date hereof pursuant to the Exchange Act even if the Maker is not then
subject to the reporting requirements of the Exchange Act.


 
6

--------------------------------------------------------------------------------

 

(b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Maker to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Maker shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to Payee’s other available remedies, the Maker shall pay to Payee,
in cash, as partial liquidated damages and not as a penalty, by reason of any
such delay in or reduction of its ability to sell the Securities, an amount in
cash equal to two percent (2.0%) of the aggregate principal amount of this Note
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required  for the Payees to transfer the Shares and Warrant Shares
pursuant to Rule 144.  The payments to which a Payee shall be entitled pursuant
to this Section 10(b) are referred to herein as “Public Information Failure
Payments.”  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Maker fails to make Public Information Failure Payments
in a timely manner, such Public Information Failure Payments shall bear interest
at the rate of 1.5% per month (prorated for partial months) until paid in full.
Nothing herein shall limit such Payee’s right to pursue actual damages for the
Public Information Failure, and such Payee shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.


11.           Non-Public Information.  The Maker covenants and agrees that
neither it, nor any other Person acting on its behalf, will provide the Payee or
its agents or counsel with any information that the Maker believes constitutes
material non-public information, unless prior thereto Payee shall have entered
into a written agreement with the Maker regarding the confidentiality and use of
such information.  The Maker understands and confirms that Payee shall be
relying on the foregoing covenant in effecting transactions in securities of the
Maker.


12.           Reservation of Common Stock. As of the date hereof, the Maker has
reserved and the Maker shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Maker to issue Shares pursuant to this Note and
Warrant Shares pursuant to any exercise of the Warrant.


12.           Listing of Common Stock. The Maker hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Maker shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Maker further agrees, if the Maker applies to
have the Common Stock traded on any other Trading Market, it will then include
in such application all of the Shares and Warrant Shares, and will take such
other action as is necessary to cause all of the Shares and Warrant Shares to be
listed or quoted on such other Trading Market as promptly as possible.  The
Maker will then take all action reasonably necessary to continue the listing or
quotation and trading of its Common Stock on a Trading Market and will comply in
all respects with the Maker’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market.

 
7

--------------------------------------------------------------------------------

 



13.           Securities Laws Disclosure; Publicity.  The Maker shall (a) by
9:30 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act.  From and after the issuance of such press
release, the Maker represents to the Payee that it shall have publicly disclosed
all material, non-public information delivered to Payee by the Maker or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents.  The Maker and Payee shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Maker nor the Payee shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Maker, with
respect to any press release of the Payee, or without the prior consent of the
Payee, with respect to any press release of the Maker, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Maker shall not publicly disclose the name of the Payee, or
include the name of the Payee  in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Payee, except: (a) as required by federal securities law in connection with (i)
any registration statement and (ii) the filing of final Transaction Documents
with the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Maker shall provide the Payee with
prior notice of such disclosure permitted under this clause (b).


14.           Form D; Blue Sky Filings.  The Maker agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of Payee. The Maker shall take such action
as the Maker shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, issuance to the Payee under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of the Payee.


15.           Waiver.  Except as expressly provided herein, Maker, and each
surety, endorser, guarantor and other party ever liable for the payment of any
sum of money payable on this Note, jointly and severally waive demand,
presentment, protest, notice of non-payment, notice of intention to accelerate,
notice of protest and any and all lack of due diligence or delay in collection
or the filing of suit hereon which may occur.   Maker agrees that it has
received fair value for this Note and expressly waives any claim that any
payment hereunder constitutes interest in excess of the maximum contract rate of
interest the Payee may charge Maker under applicable law.
 
16.           Cumulative Right.  No delay on the part of Payee or the holder of
this Note in the exercise of any power or right under this Note shall operate as
a waiver thereof, nor shall a single or partial exercise of any other power or
right operate as a waiver hereof.  Enforcement by Payee or the holder of this
Note of any security for the payment hereof shall not constitute any election by
it of remedies so as to preclude the exercise of any other remedy available to
it.
 

 
8

--------------------------------------------------------------------------------

 
 
17.           Legal Interest Limitation.  Notwithstanding any other provision of
this Note or other evidence of the Obligations (as defined in the Security
Agreement), Payee and Maker agree that Maker shall never be required or
obligated under the terms hereof or under the terms of any note, instrument or
other agreement evidencing any of the Obligations, to pay interest in excess of
the maximum rate or amount as may be authorized by law. It is the intention of
the parties hereto to conform strictly to the applicable laws of the State of
New York which limit interest rates, and any of the aforesaid contracts for
interest, if and to the extent payable by the Maker, shall be held to be subject
to reduction to the maximum interest rate allowed under said laws.


18.           Notices.  Any notice or demand given hereunder by the Holder
hereof shall be deemed to have been given and received (i) when actually
received by Maker, if delivered in person or by facsimile transmission, or (ii)
if mailed by U.S. nationally recognized overnight courier service, on the
earlier of the date actually received or (whether ever received or not) two
Business Days (as hereinafter defined) after a letter containing such notice,
certified or registered, with postage prepaid, addressed to Maker, is deposited
with such courier.


19.           Successors and Assigns.  This Note and all covenants, promises and
agreements contained herein shall be binding upon and inure to the benefit of
the respective legal representatives, personal representative, devisees, heirs,
successors and assigns of Payee and Maker.


20.           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS NOTE SHALL FOR ANY REASON BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF.  ANY LITIGATION
ARISING AMONG OR BETWEEN THE PARTIES HERETO OR THE SUBJECT MATTER HEREOF MUST
OCCUR IN NEW YORK AND BE BROUGHT IN THE NEW YORK STATE SUPREME COURT, NEW YORK
COUNTY, COMMERCIAL DIVISION, OR THE U.S. DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND MAKER SUBMITS TO THE SOLE JURISDICTION OF THE NEW YORK
COURTS IN ACCORDANCE WITH THE TERMS AND ENFORCEMENT OF THIS SECURED PROMISSORY
NOTE.
 
21.           Attorneys’ Fees and Costs.  If an Event of Default shall occur,
and thereafter this Note is placed in the hands of any attorney for collection,
or in the event this Note is collected in whole or in part through legal
proceedings of any nature, then and in any such case Maker shall pay all costs
of collection, including, but not limited to, reasonable attorneys’ fees and
expenses incurred by Payee or its assigns on account of such collection, whether
or not suit is filed.
 
22.           Headings.  The headings of the sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.
 

 
9

--------------------------------------------------------------------------------

 

23.           Secured Obligation.  The obligations of the Maker under this Note
are secured by all assets of the Maker pursuant to the Security Agreement, dated
as of February 28, 2012, between the Maker and the Payee (“Security Agreement”).
 
24.           Survival.  Sections 9 through 23 herein shall survive the
repayment of this Note and shall remain in full force and effect.
 
24.           Definitions.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Maker, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Effective Date” means the six month anniversary of the Closing Date
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
9(c).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Personal Guarantee” means the Individual Guaranty, dated as of February 28,
2012, by Jeffrey L. Schultz in favor of the Payee.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 10(b).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 

 
10

--------------------------------------------------------------------------------

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the Pink
OTC Markets (or any successors to any of the foregoing).
 
“Transaction Documents” means this Note, the Warrant, the Security Agreement,
the Personal Guaranty, all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means the current transfer agent of the Maker and any successor
transfer agent of the Maker.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Maker, the fees and expenses of which shall be paid
by the Maker.
 



 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by a duly
authorized officer as of the date first above indicated.


                                                                         Redfin
Network, Inc.,


 
 
                                                                By:  ________________________
                                                                        Jeffrey
L. Schultz, CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 12

--------------------------------------------------------------------------------